Citation Nr: 1543329	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and the hearing transcript is of record.

The Veteran's claim was remanded by the Board in July 2014.

In February 2015, the Veteran's claims folder was referred out for a medical expert opinion.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hearing loss was not incurred in service. 

2.  The Veteran's tinnitus was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  The duty to notify was satisfied in a June 2010 letter; the claims were subsequently readjudicated in a November 2014 supplemental statement of the case (SSOC).

The duty to assist with development of evidence has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  The Veteran has not identified any evidence that remains outstanding.  The Veteran was afforded an adequate examinations and an expert medical opinion regarding his hearing loss and tinnitus.  

VA has also complied with its duty to assist with the development of evidence under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's remand, the July 2014 remand was primarily for the purpose of obtaining records, to include Veteran's service treatment records.  The requested records were obtained to the extent possible.  In February 2015, the Board requested an expert medical opinion because the VA examiners suggested that an expert should provide an opinion.  In October 2014, a VA examiner completed all necessary review of the Veteran's claims file, and provided the information requested by the July 2014 remand.  Further, in May 2015, an expert opinion was provided based on review of the claims file.  Therefore, the VA examination and expert medical opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was most recently readjudicated by a November 2014 SSOC.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria and Analysis

The Veteran is seeking entitlement to service connection for hearing loss and tinnitus, which he attributes to acoustic trauma coincident to his active military service, including in-service exposure to loud airplane engine noise in the hanger. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."" 38 C.F.R. § 3.385. The threshold for normal hearing is
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in 
§ 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system." Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Feb. 9, 2015).

A.  Hearing Loss

In the instant case, there is medical evidence demonstrating that the Veteran has hearing loss that meets the VA criteria for a hearing loss disability.  

On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
80
90
LEFT
30
40
55
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  

A March 2014 private audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
85
95
LEFT
65
75
105
100
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  


A May 2014 private audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
80
80
90
LEFT
60
75
105
90
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  

On the VA authorized audiological evaluation in October 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
95
95
100
LEFT
35
80
95
95
100

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 88 percent in the left ear.  

On August 2010 VA examination, the Veteran reported exposure to jet engine noise in service while working as an administrative clerk in an office in a hanger. 

Further, during the June 2014 Board hearing, the Veteran reported that he worked as an administrative clerk in an office that was on the flight line and in a hanger where parts of jet engines and planes were brought into.  See Hearing Tr. at 4.  The Veteran further testified that planes were tested and that it was very loud.  Id. at 5.  He further reported that the noise was painful and that it shook everything.  Id. at 6.  He stated that B52s took off constantly.  Id.  The Veteran reported that he always had some kind of hearing, earaches, or something pertaining to his ear that was a problem while in service.  Id.  He testified that he did not wear hearing protection because it was not even thought of in those days.  Id. at 7.  He stated that as a young guy, he figured he could take it, so he didn't go on sick leave.  Id.  The Veteran stated that a few months after he left service, he sought treatment for his ears in Long Beach, California.  Id. at 8.  He testified that he has had hearing problems since service.  Id.

The Veteran's DD Form 214 shows that his military occupation was an administrative clerk.  The Board finds the Veteran's statements are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records (STRs) reflect that at the Veteran's October 1959 discharge examination, the Veteran reported he did not have ear trouble.  Further, the physician found the Veteran's hearing to be normal.  There are no other records in service or within a year of service that show that the Veteran had hearing loss.  Even if the Board concedes that the Veteran was exposed to noise in service, there is not a relationship between the Veteran's in-service noise exposure and current hearing loss disability.

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362 (2001), it must consider and weigh all medical evidence and afford the Veteran the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On August 2010 VA audiology examination, the examiner opined that it was "less likely as not" that the Veteran's bilateral hearing loss was due to service noise exposure.  The examiner noted that the Veteran's hearing was normal at discharge from service and that there were no complaints regarding hearing loss or ear problems in the record. 

Because the August 2010 examiner did not address the etiology of the Veteran's tinnitus (and hearing loss is related), the Board remanded the claim for a new medical opinion.

In October 2014, the Veteran was afforded an examination.  On October 2014 VA audiology examination, the audiologist noted that the Veteran served as an administrative clerk, which was an occupation specialty with a low probability of exposure to loud noise.  The examiner noted that the Veteran reported that his office was located in a hanger near the flight line and that he was exposed to aircraft noise.  He further noted that the Veteran had a history of middle ear problems and had pressure equalization tubes placed in his ears.  The examiner noted that the Veteran had normal hearing when discharged from service.  The examiner stated that there was no evidence to support that hearing loss was due to military noise exposure and given the Veteran's mixed hearing loss, the etiology of the Veteran's hearing loss would be best answered by an otolaryngologist. 

Due to the October 2014 VA examiner's recommendation that an etiology for the Veteran's hearing loss would be best provided by an otolaryngologist, the Board requested a medical opinion from an otolaryngologist.   

In May 2015, the Board received a medical opinion from an otolaryngologist.  The otolaryngologist reviewed the claims file and opined that it was not "at least as likely as not (50 percent or greater probability)" that hearing loss and/or tinnitus of either of the Veteran's ears had its onset in service or is otherwise the result of any in-service event, inclusive but not limited to acoustic trauma.  The otolaryngologist stated that there was no evidence in the Veteran's record to support a link between the Veteran's military service and his current hearing loss.  The otolaryngologist noted that the Veteran had normal hearing upon entrance and exit from military service and that there was no evidence of hearing loss manifesting within one year of the Veteran's discharge from service.  The otolaryngologist further noted that the first record of treatment for the Veteran's ear conditions was when equalization tubes were placed in both ears, 49 years after discharge from the military.  The otolaryngologist stated that the onset of the Veteran's middle ear issues were too remote to be directly linked to his allergies documented in military service.  Finally, the otolaryngologist stated that the Veteran's hearing loss and complaints of recurrent tinnitus were not related to his military service, inclusive, but not limited to acoustic trauma.  

The Board places substantial weight on this probative opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the opinion reflects that pertinent evidence, including in-service and post-service treatment records and lay statements of record, was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's hearing testimony.  While lay persons are competent to provide opinions on some medical issues, the Board finds the Veteran unconvincing in terms of the date of onset of his hearing loss.  In addition, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Hence, a preponderance of the evidence is against this theory of entitlement, and the claim must be denied.  

B.  Tinnitus

In August 2010 and October 2014, the Veteran underwent VA examinations for tinnitus.  Further, in May 2015, a medical opinion was provided regarding the etiology of tinnitus and the Veteran's military service.  Based on the Veteran's reported history of ringing in his ears, the VA examiners provided a diagnosis of tinnitus.  Tinnitus is a condition capable of lay observation and the Veteran's statements about experiencing tinnitus are both competent and credible.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.  

However, the Veteran's STRs are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  As noted above, the Veteran's STRs reflect that the Veteran reported that he was in good health when he left service and that he had normal hearing.

On September 2010 VA examination, the Veteran reported that his tinnitus began in the 1960s, that it was not constant, but recurrent.  While the examiner noted that the Veteran reported having tinnitus and that the Veteran's ear problems were not noted in the records, the examiner did not provide a medical opinion regarding the etiology of the Veteran's tinnitus and service.

The Veteran testified during the June 2014 Board hearing that he had ear problems during service, and persistently thereafter.  See Hearing Tr. p. 6-8.  

However, on October 2014 VA examination, the Veteran reported that his tinnitus began in the 1970s-1980s.  The examiner noted that the circumstances of onset were unknown.  The examiner opined that due to the Veteran's position as an administrative clerk, date of onset (1970s-1980s), and normal hearing sensitivity from service, history of mixed hearing loss, that it was "less likely than not (less than 50% probability)" that the Veteran's tinnitus was due to military noise exposure.  

As noted above, in May 2015, the Board received an opinion from an otolaryngologist and that the otolaryngologist opined that it was clear from the evidence at hand, that the Veteran's hearing loss and complaints of recurrent tinnitus were not related to his military service, inclusive, but not limited to acoustic trauma.  

The Board places great weight of probative value on the October 2014 VA examiner and May 2015 otolaryngologist's opinions regarding the etiology of the Veteran's tinnitus. 


Nevertheless, the Veteran's contentions that he has had tinnitus since his military service are not consistent with the remaining evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's service treatment records are silent as to any complaints or treatment for tinnitus during service.  The Veteran's October 1959 separation examination noted that his ears were normal, and the Veteran denied having any ear problems on the accompanying report of medical history completed pursuant to his separation from service.  Following his discharge from the service, the first evidence of any kind referencing tinnitus was made in September 2010 which is over 51 years after the Veteran's separation from service.  At the VA examinations in September 2010 and October 2014, the Veteran reported conflicting onset dates of tinnitus.  Even if the Board recognized the earlier date that the Veteran reported, the 1960s is vague and not necessarily within a year after service.  Finally, the July 2010 VA examiner, after reviewing the Veteran's claims file, the history of this disorder with the Veteran, and conducting an examination of the Veteran, opined that it was "less likely than not" that his current tinnitus was related to his military service, including in-service noise exposure.

Because of the absence of a notation of tinnitus on his service treatment records; the absence of any post-service medical treatment for tinnitus for more than 51 years after his discharge from the service; the Veteran's conflicting statements regarding the onset of tinnitus, and the September 2010 VA examiner and May 2015 otolaryngologist's opinions that the Veteran's tinnitus was "less likely than not" related to his military service or any loud noise exposure therein, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved and service connection for tinnitus is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


